DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim set are directed to a device, method, and system of displaying environment information to a subject vehicle user in accordance with communication with a remote server. Therefore, the claim set is within at least on of the four statutory categories.
	Claims 1, 6, and 11 recite subject matter that are directed towards organizing human activity. Independent claims 1, 6, and 11 include limitations that recite an abstract idea of displaying and communicating data, an interface configured to receive high-definition (HD) map data, generate electronic horizon data, change the electronic horizon data.
	The examiner submits that the forgoing bolded limitations constitute “organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, receiving map data, generating electronic 
horizon data, and changing the electronic horizon data. In context of this claim encompasses a driver looking and colleting environment data to judge a navigation path through a specified environment.
	Claims 2-5, 7-10, and 12-15 recite a device, method and system for generating and displaying further HD map data to include detour information and effectively display the information to the driver of the subject vehicle. These claims when given broadest reasonable interpretation are merely directed towards a organizing human activity through data gathering and displaying, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore, these additional elements are directed to an abstract idea and claims 2-5, 7-10, and 12-15 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over BLANDIN et al. U.S. Pub. No. 2015/0088406 (“BLANDIN”) in view of Xu et al. U.S. Pub. No. 2019/0250639 (“Xu”) and Cardoso de Moura et al. U.S. Pub. No. 2017/0176192 (“Cardoso de Moura”).
Regarding claim 1 as best understood, BLANDIN discloses an electronic device for a vehicle, comprising: a processor configured to continuously generate electronic horizon data of the specified region based on the [HD] 10map data in a state in which the power is received, and to change the electronic horizon data based on the event occurrence information (see at least [¶ 0043] As briefly mentioned above, the pre-defined forecasting horizon can be derived in any of several ways. For example, historic data on incidents can be used to derive a generic value used for all incidents or the historic data can be used to derive different values of forecasting horizons for different types of incidents or incidents in different locations in the network. Another possible strategy is to initially use a pre-defined forecasting horizon and then monitor on-going traffic on the network, to determine whether this forecasting horizon seems sufficient in length to accommodate the current incident, and then updating the forecasting horizon as required, based on determining whether traffic has recovered from the incident. This approach is similar to the method described in co-pending application entitled "Prediction of Local and Network-Wide Impact of Non-Recurrent Events in Transportation Networks", the contents of which of hereby incorporated by reference.)
BLANDIN fails to explicitly disclose the map data to be high definition of the incident region from a server through a communication device. Xu teaches an interface configured to receive high-definition (HD) map data of a specified region and event occurrence information from a server through a communication device; and (see at least [¶ 0058] FIG. 3 illustrates an example system for controlling a platoon of vehicles through a lead vehicle. The server 125 and the intersection controller 30 communication with the ECU 41A of the lead vehicle, which in turn issues commands to the other vehicle ECUs 41B-N using vehicle to vehicle (v2v) communication in order to broadcast the driving strategy. While driving on the road segment, the lead vehicle continuously or periodically receives the traffic data, incident data, HD map data, and SPaT data from the backend cloud system (e.g., server 125).)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Xu teaches the map data to be high definition of the incident region from a server through a communication device.
Therefore, it would have been prima facie obvious prior to the filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Xu wherein the map data to be high definition of the incident region from a server through a communication device. Doing so allows for effective wireless communication of environment data and storing of said data.
Furthermore, BLANDIN fails to disclose a power supply to supply power to the system. However, Cardoso de Moura teaches a power supply configured to supply power; (see at least [¶ 0185] It should be noted that, although many of the elements of FIG. 11 have additional components that may be present for their use (e.g., antennas, power supplies/battery backups, etc.), those additional elements have been omitted for reasons of clarity.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Cardoso de Moura teaches a power supply configured to supply power.
Therefore, it would have been prima facie obvious prior to the filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Cardoso de Moura and explicitly include a power supply configured to the system. Doing so allows for the powering of the vehicle device.

Regarding claim 6 as best understood, BLANDIN discloses a method of operating an electronic device for a vehicle, the method comprising: generating electronic horizon data of the specified region based on the HD map data in the state in which the power is received, by the at least one processor; and changing the electronic horizon data based on event 20occurrence information by the at least one processor (see at least [¶ 0043] As briefly mentioned above, the pre-defined forecasting horizon can be derived in any of several ways. For example, historic data on incidents can be used to derive a generic value used for all incidents or the historic data can be used to derive different values of forecasting horizons for different types of incidents or incidents in different locations in the network. Another possible strategy is to initially use a pre-defined forecasting horizon and then monitor on-going traffic on the network, to determine whether this forecasting horizon seems sufficient in length to accommodate the current incident, and then updating the forecasting horizon as required, based on determining whether traffic has recovered from the incident. This approach is similar to the method described in co-pending application entitled "Prediction of Local and Network-Wide Impact of Non-Recurrent Events in Transportation Networks", the contents of which of hereby incorporated by reference.)
BLANDIN fails to explicitly disclose the map data to be high definition of the incident region from a server through a communication device. However, Xu teaches receiving high-definition (HD) map data of a specified region from a server through a communication device in a state 15in which the power is received, by the at least one processor; (see at least [¶ 0058] FIG. 3 illustrates an example system for controlling a platoon of vehicles through a lead vehicle. The server 125 and the intersection controller 30 communication with the ECU 41A of the lead vehicle, which in turn issues commands to the other vehicle ECUs 41B-N using vehicle to vehicle (v2v) communication in order to broadcast the driving strategy. While driving on the road segment, the lead vehicle continuously or periodically receives the traffic data, incident data, HD map data, and SPaT data from the backend cloud system (e.g., server 125).)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Xu teaches the map data to be high definition of the incident region from a server through a communication device.
Therefore, it would have been prima facie obvious prior to the filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Xu wherein the map data to be high definition of the incident region from a server through a communication device. Doing so allows for effective wireless communication of environment data and storing of said data.
However, Cardoso de Moura teaches receiving power by at least one processor; (see at least [¶ 0185] It should be noted that, although many of the elements of FIG. 11 have additional components that may be present for their use (e.g., antennas, power supplies/battery backups, etc.), those additional elements have been omitted for reasons of clarity.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Cardoso de Moura teaches a power supply configured to supply power.
Therefore, it would have been prima facie obvious prior to the filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Cardoso de Moura and explicitly include a power supply configured to the system. Doing so allows for the powering of the vehicle device.

Regarding claim 11 as best understood, BLANDIN discloses a system comprising: 20 a processor configured to continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the event occurrence information (see at least [¶ 0043] As briefly mentioned above, the pre-defined forecasting horizon can be derived in any of several ways. For example, historic data on incidents can be used to derive a generic value used for all incidents or the historic data can be used to derive different values of forecasting horizons for different types of incidents or incidents in different locations in the network. Another possible strategy is to initially use a pre-defined forecasting horizon and then monitor on-going traffic on the network, to determine whether this forecasting horizon seems sufficient in length to accommodate the current incident, and then updating the forecasting horizon as required, based on determining whether traffic has recovered from the incident. This approach is similar to the method described in co-pending application entitled "Prediction of Local and Network-Wide Impact of Non-Recurrent Events in Transportation Networks", the contents of which of hereby incorporated by reference.) Client Ref.: LG20-314US-PC(18VCT036PCO US01)
BLANDIN fails to explicitly disclose the map data to be high definition of the incident region from a server through a communication device. However, Xu teaches a server configured to provide high-definition (HD) map data; and at least one vehicle comprising an electronic device configured to receive the HD map data, wherein the electronic device comprises:42Attorney Docket No.: 20349-0559US1 Client Ref.: LG20-314US-PC(18VCT036PCO US01)an interface configured to receive HD map data of a specified region and event occurrence information from a server through a communication device; and (see at least [¶ 0058] FIG. 3 illustrates an example system for controlling a platoon of vehicles through a lead vehicle. The server 125 and the intersection controller 30 communication with the ECU 41A of the lead vehicle, which in turn issues commands to the other vehicle ECUs 41B-N using vehicle to vehicle (v2v) communication in order to broadcast the driving strategy. While driving on the road segment, the lead vehicle continuously or periodically receives the traffic data, incident data, HD map data, and SPaT data from the backend cloud system (e.g., server 125).)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Xu teaches the map data to be high definition of the incident region from a server through a communication device.
Therefore, it would have been prima facie obvious prior to the filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Xu wherein the map data to be high definition of the incident region from a server through a communication device. Doing so allows for effective wireless communication of environment data and storing of said data.
However, Cardoso de Moura teaches a power supply configured to supply power; (see at least [¶ 0185] It should be noted that, although many of the elements of FIG. 11 have additional components that may be present for their use (e.g., antennas, power supplies/battery backups, etc.), those additional elements have been omitted for reasons of clarity.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Cardoso de Moura teaches a power supply configured to supply power.
Therefore, it would have been prima facie obvious prior to the filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Cardoso de Moura and explicitly include a power supply configured to the system. Doing so allows for the powering of the vehicle device.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BLANDIN in view of Xu and Cardoso de Moura as applied to claims 1, 6, and 11 above, and further in view of Wilson et al. U.S. Pub. No. 2016/0159346 (“Wilson”).
Regarding claim 2 as best understood, BLANDIN in view of Xu and Cardoso de Moura discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path. However, Wilson teaches the electronic device of claim 1, wherein the 15electronic horizon data comprises a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from at least one decision point on the main path (see at least [¶ 0069] In accordance with the invention in any of its aspects or embodiments involving recording data indicative of the paths taken by a vehicle through a plurality of decision points of the road network, and using the recorded data to generate the electronic horizon, the step of using the recorded data for a decision point to generate the electronic horizon may comprises determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using the recorded data for the decision point. A relatively higher probability of the path being taken may be associated with a possible outgoing path that is associated with a relatively higher probability of having been selected based on the recorded data for the decision point.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Wilson teaches a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Wilson and include a path generation function wherein a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path. Doing so allows for supplying detour information to the subject vehicle based on incident information.

Regarding claim 7 as best understood, BLANDIN in view of Xu and Cardoso de Moura discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path. However, Wilson teaches method of claim 6, wherein the electronic horizon data comprises a main path defined as a trajectory formed by connecting a high probability of being selected and a 41Attorney Docket No.: 20349-0559US1 Client Ref.: LG20-314US-PC(18VCT036PCO US01) sub path branching from at least one decision point on the main path (see at least [¶ 0069] In accordance with the invention in any of its aspects or embodiments involving recording data indicative of the paths taken by a vehicle through a plurality of decision points of the road network, and using the recorded data to generate the electronic horizon, the step of using the recorded data for a decision point to generate the electronic horizon may comprises determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using the recorded data for the decision point. A relatively higher probability of the path being taken may be associated with a possible outgoing path that is associated with a relatively higher probability of having been selected based on the recorded data for the decision point.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Wilson teaches a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Wilson and include a path generation function wherein a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path. Doing so allows for supplying detour information to the subject vehicle based on incident information.

Regarding claim 12 as best understood, BLANDIN in view of Xu and Cardoso de Moura discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path. However, Wilson teaches the system of claim 11, wherein the electronic horizon data comprises a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from at least one decision point on the main 15path (see at least [¶ 0069] In accordance with the invention in any of its aspects or embodiments involving recording data indicative of the paths taken by a vehicle through a plurality of decision points of the road network, and using the recorded data to generate the electronic horizon, the step of using the recorded data for a decision point to generate the electronic horizon may comprises determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using the recorded data for the decision point. A relatively higher probability of the path being taken may be associated with a possible outgoing path that is associated with a relatively higher probability of having been selected based on the recorded data for the decision point.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Wilson teaches a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Wilson and include a path generation function wherein a main path defined as a trajectory formed by connecting a high probability of being selected and a sub path branching from a point on the main path. Doing so allows for supplying detour information to the subject vehicle based on incident information.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BLANDIN in view of Xu, Cardoso de Moura, and Wilson as applied to claims 2, 7, and 12 above, and further in view of BLANDIN.
Regarding claim 3 as best understood, BLANDIN discloses the electronic device of claim 2, wherein, when determining that the event occurs on the main path, the processor changes the main path to avoid a point at which the event occurs through a detour (see at least [¶ 0085] We assume that for each link of the network there is at least one potential detour route in the event of an inability to traverse the link due to an incident. Thus the splitting rates must be redefined in terms of the available detour routes around the incident-affected link.)

Regarding claim 8 as best understood, BLANDIN discloses the method of claim 7, wherein the changing 5comprises, when determining that the event occurs on the main path, changing the main path to avoid a point at which the event occurs through a detour by the at least one processor (see at least [¶ 0085] We assume that for each link of the network there is at least one potential detour route in the event of an inability to traverse the link due to an incident. Thus the splitting rates must be redefined in terms of the available detour routes around the incident-affected link.)

Regarding claim 13 as best understood, BLANDIN discloses the system of claim 12, when determining that the event occurs on the main path, the processor changes the main path to avoid a point at which the event occurs through a 20detour (see at least [¶ 0085] We assume that for each link of the network there is at least one potential detour route in the event of an inability to traverse the link due to an incident. Thus the splitting rates must be redefined in terms of the available detour routes around the incident-affected link.)

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BLANDIN in view of Xu, Cardoso de Moura, and Wilson as applied to claims 2, 7, and 12 above, and further in view of Lie et al. U.S. Patent No. 8,386,100 (“Lie”).
Regarding claim 4 as best understood, BLANDIN in view of Xu, Cardoso de Moura, and Wilson discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose determining that the event occurs on the sub path, the processor enlarges the sub path. However, Lie teaches the electronic device of claim 2, wherein, when determining that the event occurs on the sub path, the processor enlarges the sub path (see at least [col. 10, line 65 – col. 11, line 5] As mentioned above, according to various embodiments described herein, a user of the event visualization 128 has the capability to alter the viewing perspective of the event visualization 128 in a similar way as is done with a traditional mapping application such as GOOGLE mapping services. FIG. 7 shows a zoomed in portion of the event visualization 128 that shows the end of the flight path 206 at the location of the incident site 208.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Lie teaches determining that the event occurs on the sub path, the processor enlarges the sub path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Lie and include determining that the event occurs on the sub path, the processor enlarges the sub path. Doing so allows the system to show the generated detour in an enlarged manner to a user.

Regarding claim 9 as best understood, BLANDIN in view of Xu, Cardoso de Moura, and Wilson discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose determining that the event occurs on the sub path, the processor enlarges the sub path. However, Lie teaches the method of claim 7, wherein the changing 10comprises, when determining that the event occurs on the sub path, enlarging the sub path by the at least one processor (see at least [col. 10, line 65 – col. 11, line 5] As mentioned above, according to various embodiments described herein, a user of the event visualization 128 has the capability to alter the viewing perspective of the event visualization 128 in a similar way as is done with a traditional mapping application such as GOOGLE mapping services. FIG. 7 shows a zoomed in portion of the event visualization 128 that shows the end of the flight path 206 at the location of the incident site 208.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Lie teaches determining that the event occurs on the sub path, the processor enlarges the sub path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Lie and include determining that the event occurs on the sub path, the processor enlarges the sub path. Doing so allows the system to show the generated detour in an enlarged manner to a user.

Regarding claim 14 as best understood, BLANDIN in view of Xu, Cardoso de Moura, and Wilson discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose determining that the event occurs on the sub path, the processor enlarges the sub path. However, Lie teaches the system of claim 12, wherein, when determining that the event occurs on the sub path, the processor enlarges the sub path (see at least [col. 10, line 65 – col. 11, line 5] As mentioned above, according to various embodiments described herein, a user of the event visualization 128 has the capability to alter the viewing perspective of the event visualization 128 in a similar way as is done with a traditional mapping application such as GOOGLE mapping services. FIG. 7 shows a zoomed in portion of the event visualization 128 that shows the end of the flight path 206 at the location of the incident site 208.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Lie teaches determining that the event occurs on the sub path, the processor enlarges the sub path.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Lie and include determining that the event occurs on the sub path, the processor enlarges the sub path. Doing so allows the system to show the generated detour in an enlarged manner to a user.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BLANDIN in view of Xu and Cardoso de Moura as applied to claims 1, 6, and 11 above, and further in view of Grant et al. U.S. Patent No. 10,008,111 (“Grant”).
Regarding claim 5 as best understood, BLANDIN in view of Xu, and Cardoso de Moura, discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose the event to be a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle. However, Grant teaches the electronic device of claim 1, wherein the event comprises a traffic accident event; and wherein the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle (see at least [col. 19, line 63 – col. 20, line 20]  In one aspect, a computer implemented method for generating data representative of an emergency response vehicle warning and/or alternate vehicle route may be provided. The method may include (1) generating or collecting, via or at one or more processors mounted on an emergency response vehicle, emergency response vehicle data (such as from vehicle-mounted sensors), wherein the emergency response vehicle data is representative of: emergency response vehicle origin, current location, current speed, current heading, current route, and/or current destination, and/or type of emergency, such as a vehicle accident or weather event; and/or (2) broadcasting or transmitting, via or at one or more processors or an associated transceiver mounted on the emergency response vehicle, the emergency response vehicle data, such as via wireless communication or data transmission, to non-emergency response vehicles or remote servers to facilitate one or more of the non-emergency response vehicles generating warnings associated with the emergency response vehicle and/or alternate routes to avoid the path of the emergency response vehicle to facilitate alleviating potential vehicle accidents between emergency response and non-emergency response vehicles, and/or shortening emergency response times for emergency response vehicles.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Grant teaches the event to be a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Grant wherein the incident is a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle. Doing so allows for the incorporation of a vehicle to an emergency response vehicle to effectively reach an accident in an environment. 

Regarding claim 10 as best understood, BLANDIN in view of Xu, and Cardoso de Moura, discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose the event to be a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle. However, Grant teaches the method of claim 6, wherein the event comprises a traffic accident event; and 15wherein the changing comprises changing the electronic horizon data in further consideration of path data of an emergency vehicle by the at least one processor (see at least [col. 19, line 63 – col. 20, line 20]  In one aspect, a computer implemented method for generating data representative of an emergency response vehicle warning and/or alternate vehicle route may be provided. The method may include (1) generating or collecting, via or at one or more processors mounted on an emergency response vehicle, emergency response vehicle data (such as from vehicle-mounted sensors), wherein the emergency response vehicle data is representative of: emergency response vehicle origin, current location, current speed, current heading, current route, and/or current destination, and/or type of emergency, such as a vehicle accident or weather event; and/or (2) broadcasting or transmitting, via or at one or more processors or an associated transceiver mounted on the emergency response vehicle, the emergency response vehicle data, such as via wireless communication or data transmission, to non-emergency response vehicles or remote servers to facilitate one or more of the non-emergency response vehicles generating warnings associated with the emergency response vehicle and/or alternate routes to avoid the path of the emergency response vehicle to facilitate alleviating potential vehicle accidents between emergency response and non-emergency response vehicles, and/or shortening emergency response times for emergency response vehicles.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Grant teaches the event to be a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Grant wherein the incident is a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle. Doing so allows for the incorporation of a vehicle to an emergency response vehicle to effectively reach an accident in an environment. 

Regarding claim 15 as best understood, BLANDIN in view of Xu, and Cardoso de Moura, discloses continuously a system to generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data.
BLANDIN fails to explicitly disclose the event to be a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle. However, Grant teaches the system of claim 11, wherein the event comprises a traffic accident event; and wherein the processor changes the electronic horizon data 5in further consideration of path data of an emergency vehicle (see at least [col. 19, line 63 – col. 20, line 20]  In one aspect, a computer implemented method for generating data representative of an emergency response vehicle warning and/or alternate vehicle route may be provided. The method may include (1) generating or collecting, via or at one or more processors mounted on an emergency response vehicle, emergency response vehicle data (such as from vehicle-mounted sensors), wherein the emergency response vehicle data is representative of: emergency response vehicle origin, current location, current speed, current heading, current route, and/or current destination, and/or type of emergency, such as a vehicle accident or weather event; and/or (2) broadcasting or transmitting, via or at one or more processors or an associated transceiver mounted on the emergency response vehicle, the emergency response vehicle data, such as via wireless communication or data transmission, to non-emergency response vehicles or remote servers to facilitate one or more of the non-emergency response vehicles generating warnings associated with the emergency response vehicle and/or alternate routes to avoid the path of the emergency response vehicle to facilitate alleviating potential vehicle accidents between emergency response and non-emergency response vehicles, and/or shortening emergency response times for emergency response vehicles.)
Thus, BLANDIN discloses continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, and to change the electronic horizon data based on the incident data. Grant teaches the event to be a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified BLANDIN and incorporate the teachings of Grant wherein the incident is a traffic accident event and the processor changes the electronic horizon data in further consideration of path data of an emergency vehicle. Doing so allows for the incorporation of a vehicle to an emergency response vehicle to effectively reach an accident in an environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668